Title: To Thomas Jefferson from Jonathan Brunt, 30 November 1807
From: Brunt, Jonathan
To: Jefferson, Thomas


                        
                             sir,
                            
                            Augusta, (Georgia)Novr. 30, 1807.
                        
                        The subscriber having done himself the pleasure of waiting on the President at Monticello, (Vir.) on Sunday,
                            Sept. 27th. last: a few things have since impressed my mind which are worthy your attention also. (Perhaps, you will
                            recollect the little Englishman, with the blue coat, and old white hat.)—As much has been said these 13 years, about civil
                            Liberty, or Christian Freedom, by corrupt or designing persons, to forward intriguing domestic advantages, it is
                            absolutely necessary to show that civil Domestic Independence, or Christian Freedom of all Men, has
                            been sadly neglected. I mean the Christian poor, who cannot help themselves. The American & the European world will
                            never know Christian domestic Independence till the reign of the Saints of the Most High Lord: Then Domestic Independence
                            is the principal part of said civil Liberty.—The General Congress, could, with the advise of the President, make me Compensation, for being seperated from my relations and friends, by giving me 4000 or 5000 acres of
                            land, in the Tennessee, or Ohio, for 1000 Christian families, to live in brotherly unity; or I would ask for 100 acres as a
                                Compensation for myself, as a private Individual. Perhaps, I should not be such a great rogue
                            as some have unjustly insinuated, Female domestic depravity has hurt me much
                            in America: Certainly, persons in office should divest themselves of such pernicious influence.
                        When I was at Monticello, the President intimated something—which of two things it might be, I cannot tell
                            positively:—however, if it alluded to the old domestic and commercial speculation, of getting out of O. England, the
                            Godly, of every denomination, I cannot, possibly, have any concern, either directly, or indirectly, because I cannot give
                            them personal security, against domestic and commercial corruption.—If there should be a political war between England and
                            America, I shall observe a military and a political neutrality in America. Mr. Jos. Gales, Sternographer at Washington,
                            could give you further information respecting me.—Permit me, sir, to subscribe myself your well wisher.
                        
                            Jonathan Brunt, printer.
                        
                    